Citation Nr: 0714621	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  03-28 290	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to May 17, 2002, for 
an award of aid and attendance (A&A) for the veteran's 
spouse.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The veteran served on active duty from January 1971 to March 
1973.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which granted A&A for the veteran's spouse, 
effective May 17, 2002.  

In November 2005 the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  


FINDINGS OF FACT

1.  During the pendency of the veteran's appeal, service 
connection was granted for a back disability, and assigned a 
60 percent disability rating, effective from March 26, 1998, 
prior to the date he reopened his claim.

2.  The veteran filed a claim for aid and attendance for his 
spouse on May 17, 2002.

3.  A treatment record dated March 6, 2000, initially 
indicates that the veteran's spouse was only able to detect 
hand motions with one eye and could count fingers at one foot 
with her other eye.

4. As of March 6, 2000, the veteran's spouse is considered in 
need of regular aid and attendance due to blindness in both 
eyes.




CONCLUSION OF LAW

An effective date of March 6, 2000, and no earlier, for the 
grant of aid and attendance for a spouse is warranted.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.401 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

The Board has considered the veteran's claim with respect to 
VA's duties to notify and assist a claimant.  The Board finds 
that VA letters dated in February 2006, March 2006 and August 
2006 have fully satisfied VA's duty to notify the veteran, 
and that any defect with respect to the timing of the receipt 
of the notice requirements is harmless error in the case.  38 
U.S.C.A. §§ 5100 et. seq. (West 2002).  Moreover, given the 
favorable outcome noted below, no conceivable prejudice to 
the veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the additional 
delay in the adjudication of this issue, which would result 
from a remand solely to allow the RO to apply the applicable 
notification and assistance duties, would not be justified.

Analysis

A veteran entitled to receive compensation for service-
connected disability, which is rated at not less than 30 
percent, if and while rated totally disabled, shall be 
entitled to additional compensation for a dependent spouse.  
38 U.S.C.A. §§ 1115(1)(E), 1135 (West 2002).  A veteran's 
spouse will be considered in need of regular aid and 
attendance if she/he: (1) Is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; or (2) Is a patient in a nursing home because of mental 
or physical incapacity; or (3) Establishes a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a) (inability to dress/undress, or to keep ordinarily 
clean/presentable; frequent adjustment of special 
prosthetic/orthopedic appliances with the aid of another; 
inability to feed self; inability to attend to wants of 
nature; or incapacity, physical or mental, that requires 
assistance on a regular basis to protect from hazards/dangers 
incident to daily environment).  38 C.F.R. § 3.351(c) (2006).

Under the applicable criteria, the effective date of an award 
of special monthly compensation (SMC) based on the veteran's 
spouse's need for A&A is the date of receipt of the claim or 
the date entitlement arose, whichever is later.  However, 
when an award of disability compensation based on an original 
or reopened claim is effective for a period prior to the date 
of receipt of the claim, additional disability compensation 
payable to a veteran by reason of his spouse's need for A&A 
shall also be awarded for any part of the award's retroactive 
period for which his spouse's entitlement to A&A is 
established.  38 U.S.C.A. §§ 501(a), 5110(b)(1), (2) (West 
2002); 38 C.F.R. § 3.401(a)(3)(2006).

Pursuant to a May 2002 Board decision, a June 2002 rating 
decision granted service connection for a back disability, 
effective from April 2, 1998, the date new and material 
evidence was received to reopen the claim.  During the 
pendency of the veteran's appeal, he was awarded a 60 percent 
disability rating for his back disability, with an earlier 
effective date of March 26, 1998.  He is also rated totally 
disabled based upon individual unemployability due to 
service-connected disabilities, effective from March 26, 
1998.  On May 17, 2002, during the pendency of his appeal 
regarding his back disability, the veteran submitted a claim 
for A&A for his spouse as a result of blindness.  In its 
August 2002 rating decision, the RO granted the veteran's 
claim for A&A for his spouse, effective from May 17, 2002, 
the date he filed his claim.  

The veteran has appealed the effective date, contending that 
his wife has been blind since May 1998 and that he should be 
awarded A&A for her blindness to that date as he has also 
been awarded service connection for his back disability 
retroactively to March 1998. 

The evidence clearly shows that the veteran filed his initial 
claim for A&A of his spouse on May 17, 2002.  The veteran 
does not allege otherwise.  Under the controlling regulation, 
the Board must next determine the date entitlement arose, and 
compare this to the date of claim.  Because the veteran has 
been awarded the benefits noted above effective for a period 
prior to the date of receipt of his reopened claim, if the 
evidence shows entitlement to A&A for his spouse at any time 
during the award's retroactive period, the effective date for 
the award of A&A benefits for his spouse would be from that 
earlier time, pursuant to 38 C.F.R. § 3.401(a)(3).

Reviewing the evidence of record, and resolving the doubt in 
the veteran's favor, the Board concludes that the record 
supports an earlier effective date than the date currently 
assigned, but not from May 1998.  Despite the veteran's 
allegation that his wife has been blind since then, the 
objective medical evidence indicates profound visual 
impairment in only the left eye since 1999.  His wife 
initially complained of blurred and decreased right eye 
vision on February 1, 2000.  However, eye examinations 
conducted on February 1, and February 15, 2000, show vision 
of at least 20/200 in one eye.  The earliest medical record 
indicating corrected visual acuity of 5/200 or less in both 
eyes, is the March 6, 2000, evaluation which reveals that the 
veteran's wife was only able to discern hand motions in one 
eye and to count fingers at one foot in the other eye.  Prior 
to this date, the objective medical evidence does not 
indicate that the severity of the veteran's wife's visual 
impairment in both eyes met the criteria contemplated for A&A 
benefits under the provisions of § 3.352(a).  Thus, the Board 
finds that it was factually ascertainable that the veteran's 
wife was blind for VA purposes and considered in need of 
regular aid and attendance on March 6, 2000.  Accordingly, 
the Board finds that the evidence supports an effective date 
of March 6, 2000, and no earlier, for the award of additional 
compensation for A&A for a spouse.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

In reaching this determination, the Board again acknowledges 
the veteran's assertions that his wife was blind in 1998.  
However, while he is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  




ORDER

An effective date of March 6, 2000, and no earlier, for the 
award of aid and attendance for the veteran's spouse, is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


